United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Schwenksville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1499
Issued: February 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2011 appellant, through her attorney, filed a timely appeal from a June 1,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) finding that she
did not establish a recurrence of a medical condition. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of a medical condition beginning on
or around April 20, 2011 causally related to her June 27, 1997 employment injury.
FACTUAL HISTORY
On June 27, 1997 appellant, then a 43-year old rural carrier, filed a traumatic injury claim
alleging that she sustained a puncture wound to the forearm when she was bit by a dog in the
1

5 U.S.C. § 8101 et seq.

performance of duty. OWCP accepted the claim for an open wound of the left forearm, neck
sprain, thoracic sprain, bilateral sprains of the shoulders and bicipital tenosynovitis.2
In a report dated June 8, 2006, Dr. James J. Nicholson, an osteopath, found that appellant
had “persistent chronic weakness [and] increased paresthesias with altered function” following a
dog bite. He determined that she could continue her modified employment with permanent
restrictions and recommended that she return as needed (PRN).
On March 22, 2011 appellant requested that OWCP reopen her case so that she could
have an evaluation as required by the employing establishment. She related that she did not
know that she had to see her physician yearly to keep the claim opened.
By letter dated March 22, 2011, OWCP advised appellant to file a notice of recurrence of
a medical condition. On April 4, 2011 appellant’s attorney noted that it had “coded this case as
administratively closed and her physician will not see her unless they have something from
[OWCP] indicating that the claim remains open. It appears that the [employing establishment]
will put [appellant] out of work shortly without current medical.”
On April 8, 2011 counsel argued that Board case law provided that OWCP should “allow
injured workers to continue to see their physicians notwithstanding an ‘administrative closure.’”
On April 20, 2011 appellant filed a notice of recurrence of a medical condition causally
related to her June 27, 1997 employment injury. On April 28, 2011 OWCP informed her of the
evidence required to establish a recurrence of disability, including a rationalized report from her
attending physician addressing whether her current condition was due to the accepted work
injury.
On April 25, 2011 OWCP advised counsel that the last medical report in the file was
from 2006. It indicated that appellant sought medical treatment due to the employing
establishment’s request for an updated report addressing the extent of disability. OWCP
informed counsel that this did not constitute a recurrence of a medical condition.3
By decision dated June 1, 2011, OWCP found that appellant had not established an
employment-related recurrence of a medical condition on or around April 20, 2011. It noted that
it had not received any supporting medical evidence. OWCP indicated that medical treatment
was not authorized and that prior authorization, if any, was terminated.
On appeal, counsel argues that OWCP improperly terminated her authorization for
medical benefits without establishing that she no longer had residuals of her work injury. He
contends that its action in administratively closing cases was a method for terminating medical

2

By decision dated February 12, 2002, OWCP granted appellant a schedule award for a five percent permanent
impairment of the left arm.
3

In a letter dated April 27, 2011, counsel again asked that OWCP remove the administrative closure of the case
so that appellant could obtain an appointment with her physician to evaluate the accepted conditions and also to
determine if she was entitled to an additional schedule award.

2

benefits. Counsel cited as support Sandra Jones,4 where the Board held that OWCP’s refusal to
authorize a change in physicians as appellant did not allege a recurrence of a medical condition
was an abuse of discretion. He alleges that, as in Jones, OWCP erred in placing the burden of
proof on appellant to show that she needed to see her physician for an appointment. Counsel
also contended that the Board should instruct OWCP to pay reasonable attorney fees.
LEGAL PRECEDENT
Section 10.5(y) of OWCP’s regulations provide in pertinent part:
“Recurrence of medical condition means a documented need for further medical
treatment after release from treatment of the accepted condition or injury when
there is no accompanying work stoppage. Continuous treatment for the original
condition or injury is not considered a ‘need for further medical treatment after
release from treatment’ nor is an examination without treatment.5
OWCP’s procedure manual provides:
“After 90 days of Release from Medical Care (Again, this should be based on the
physician’s statement or instruction to return PRN or computed by the [claims
examiner] from the date of last examination.) The claimant is responsible for
submitting an attending physician’s report which contains a description of the
objective findings and supports causal relationship between the claimant’s current
condition and the previously accepted work injury.”6 (Emphasis in the original.)
ANALYSIS
OWCP accepted that appellant sustained an open wound of the left forearm, neck sprain,
thoracic sprain, bilateral shoulder strain and bicipital tenosynovitis when she was bit by a dog on
June 27, 1997. On June 8, 2006 in the most recent medical report of record, Dr. Nicholson listed
findings of weakness and loss of sensation and function after a dog bite. He determined that
appellant could work modified employment and recommended that she return as needed.
In a statement dated March 22, 2011, appellant maintained that OWCP should reopen her
case so she could obtain a medical report to provide the employing establishment. On April 20,
2011 she filed a notice of an employment-related recurrence of a medical condition. Appellant
did not submit any medical evidence supporting that she experienced a recurrence of a medical
condition or that she received treatment for her accepted condition between 2006 and 2011. As
she was more than 90 days after release from medical care with instructions to return PRN, she
had the responsibility to submit an attending physician’s report containing a description of the
objective findings and supporting causal relationship between her current condition and the
4

Docket No. 05-1562 (issued March 7, 2006).

5

20 C.F.R. § 10.5(y).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (May 2003).

3

previously accepted work injury.7 Appellant did not submit such evidence and thus failed to
meet her burden of proof.8
On appeal, counsel argued that OWCP improperly terminated appellant’s medical
benefits. OWCP, however, did not terminate medical benefits for the June 27, 1997 traumatic
injury claim but instead found that appellant was not entitled to medical benefits due to a
recurrence of a medical condition. It denied appellant’s request for medical coverage based on
her failure to submit an attending physician’s report supporting a causal relationship between the
need for further medical treatment in April 2011 and the previously accepted work injury.9
Counsel maintained that the Board’s finding in Sandra Jones supported that she did not
need to establish a recurrence of a medical condition for OWCP to authorize treatment by a
physician. The issue in Jones, however, was whether OWCP abused its discretion in denying a
request to change treating physicians without appellant establishing a recurrence of a medical
condition. The current issue is whether appellant has established a need for further medical
treatment due to her accepted work injury. The issue is medical in nature and can only be
resolved through the submission of probative medical evidence from a physician.10
Counsel also argued that the Board should instruct OWCP to pay attorney’s fees. The
Board’s sole function regarding attorney’s fees, however, is to determine whether actions taken
by OWCP constitute an abuse of discretion.11 As OWCP has not issued a decision regarding
attorney’s fees, this issue is not before the Board on the current appeal.12
CONCLUSION
The Board finds that appellant has not sustained a recurrence of a medical condition
beginning on or around April 20, 2011 causally related to her June 27, 1997 employment injury.

7

Id.

8

See J.F., 58 ECAB 124 (2006).

9

Id.

10

Gloria J. McPherson, 51 ECAB 441 (2000); L.G., Docket No. 09-1517 (issued March 3, 2010).

11

See V.T., 58 ECAB 133 (2006).

12

See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2011 is affirmed.
Issued: February 2, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

